Order entered January 19, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-01041-CV

                  VSDH VAQUERO VENTURE, LTD., EVAN L. SHAW
                 AND DOUGLAS M. HICKOK, Appellants/Cross-Appellees

                                                 V.

              KEN GROSS AND BETSY GROSS, Appellees/Cross-Appellants

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-09-05232-A

                                            ORDER
       Before the Court is appellees/cross-appellants’ January 17, 2017 motion for extension of

time to file their brief. We GRANT appellees/cross-appellants’ motion and ORDER the brief

received on January 17, 2017 filed as of the date of this order.



                                                       /s/    CRAIG STODDART
                                                              JUSTICE